Case 1:20-cv-00486-XR Document 42-1 Filed 01/28/21 Page 1 of 14

Exhibit 1 —
English’s Declaration
Case 1:20-cv-00486-XR Document 42-1 Filed 01/28/21 Page 2 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION

HARMONY HAUS WESTLAKE, L.L.C., §
et al., 8
§
Plaintiffs and Counter-Defendants, §
8

v. § CIVIL NO. 1-20-CV-486-XR
§
PARKSTONE PROPERTY OWNERS §
ASSOCIATION, INC., §
8

Defendant and Counter-Plaintiff. §

Declaration of Alice English

1. I am over 18 years of age, of sound mind, and fully competent to make this
Declaration.
oi I am an employee of Goodwin & Company, the property manager for the

Parkstone Property Owners Association, Inc. (Parkstone). I am familiar with the
manner in which its records are created and maintained by virtue of my duties and
responsibilities. I have personal knowledge of the facts stated in this Declaration, and they
are true and correct.

3. Attached to this Declaration are various records I am a custodian of on
behalf of Parkstone as its property manager. These are the original records or exact
duplicates of the original records. Exhibit A contains a spreadsheet that tracks the
different types of deed restriction violations that occurred by homeowners and their
guests in Parkstone for a several year period before Harmony Haus’s arrival. Exhibit B
consists of meeting minutes concerning the passage Parkstone’s rule clarification and
subsequent fine cap. Exhibit C is correspondence to Mr. Zhou relating to parking issues

for his tenants back in 2014.

Page 1
Case 1:20-cv-00486-XR Document 42-1 Filed 01/28/21 Page 3 of 14

4. These records were made at or near the time of each act, event, condition,
opinion, or diagnosis set forth or from information transmitted by persons with
knowledge of the matters set forth. These records were kept in the course of the regularly
conducted business activity of Parkstone. It is the regular practice of Parkstone to make
or have someone else make these records.

5. I have reviewed the foregoing Declaration and I declare under penalty of

perjury that the foregoing statements are true and correct.

Date: / “X47 - 2O02/

 

Ling English

Page 2
Case 1:20-cv-00486-XR Document 42-1 Filed 01/28/21 Page 4 of 14

Exhibit A — Parkstone’s history of
deed restriction violations
Case 1:20-cv-00486-XR Document 42-1 Filed 01/28/21 Page 5 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VLtrDate VSeqNo VDate VFineAmt |VLastName VAddress VDesc Vinspector VAddedB:

2013-02-22 00:00 | 1st 2013-02-20 00:00 0|]Momin 2201 Real Catorce Parking - Excessive parking in street is not Carl Gamble
allowed.

2013-07-31 00:00 | 1st 2013-07-31 00:00 0|Michael and James Ferguson |4000 Preservation Cove =‘ | Trash - Trash, debris, unsightly objects must be |Carl Gamble Carl Gamble
kept out of view.

2013-08-23 00:00 |courtesy notice {2013-08-22 00:00 O/Dye 2009 Cerca Viejo Way Trash Can - Trash container may not be in view |Carl Gamble Carl Gamble

2013-08-23 00:00 |courtesy notice |2013-08-22 00:00 0|Dye 2009 Cerca Viejo Way Unsightly Condition - Unsightly articles left in Carl Gamble Carl Gamble
view.

2013-09-09 00:00 | 2nd 2013-09-06 00:00 O|Dye 2009 Cerca Viejo Way Unsightly Condition - Unsightly articles left in Carl Gamble Carl Gamble
view.

2013-09-09 00:00 |2nd 2013-09-06 00:00 O|Dye 2009 Cerca Viejo Way Trash Can - Trash container may not be in view |Carl Gamble Carl Gamble

2013-09-26 00:00 |courtesy notice |2013-09-23 00:00 0|Hudson and Shirley Sturdivant |4001 Campo Viejo Cove =| Portable Storage - Approval required for Carl Gamble Carl Gamble
portable storage containers.

2013-10-23 00:00 |courtesy notice [2013-10-21 00:00 O|Esch 4000 Preservation Cove =| Construction Activity - Construction activity not |Carl Gamble Carl Gamble
in accordance with code.

2013-11-06 00:00 | ist 2012-11-04 00:00 0}Zhou and Fenglin Du 2105 Real Catorce Landscape - Yard maintenance needed - Please |Carl Gamble Carl Gamble
mow/edge/trim as needed

2014-03-19 00:00 | ist 2014-03-17 00:00 0|Momin 2201 Real Catorce Parking - Parking on street without association {Carl Gamble Carl Gamble
approval is not allowed

2014-05-07 00:00 |Courtesy Notice |2014-05-05 00:00 0|Zhou and Fenglin Du 2105 Real Catorce Landscape - Yard maintenance needed - Please |Carl Gamble Carl Gamble
mow/edge/trim as needed

2014-05-07 00:00 |Courtesy Notice |2014-05-05 00:00 OJEsch 4000 Preservation Cove —_|Landscape - Yard maintenance needed - Please |Carl Gamble Carl Gamble
mow/edgeltrim as needed

2014-07-16 00:00 | 1st 2014-07-14 00:00 0|Danson 1800 Randolph Ridge Trail |improvement- Please cease construction Board of Directors |Carl Gamble
immediately

2014-08-11 00:00 |Courtesy Notice |2014-08-11 00:00 0|Zhou and Fenglin Du 2105 Real Catorce Landscape - Yard maintenance needed. Carl Gamble Carl Gamble

2014-10-01 00:00 | 1st 2014-09-30 00:00 0}|Zhou and Fenglin Du 2105 Real Catorce Parking - Excessive parking in street is not Board of Directors Carl Gamble
allowed.

2014-10-01 00:00 |2nd 2014-09-30 00:00 0|Danson 1800 Randolph Ridge Trail |Improvement - Please cease construction Board of Directors Carl Gamble
immediately

2014-11-05 00:00 | 3rd 2014-11-03 00:00 50]/Danson 1800 Randolph Ridge Trail |improvement - Architectural control approvalis |Carl Gamble Carl Gamble
required for any modification or alteration.

2015-01-12 00:00 |Courtesy Notice |2015-01-12 00:00 0|Breedlove 2205 Real Catorce Trash Can - Trash can/receptacle in public view |Carl Gamble Carl Gamble
on non-trash day

2015-04-22 00:00 |Courtesy Notice |2015-04-20 00:00 O|Danson 1800 Randolph Ridge Trail | Trash Can - Trash container may not be in view |Carl Gamble Carl Gamble

2015-07-15 00:00 |Courtesy Notice |2015-07-13 00:00 0]Vishwanath 1801 Real Catorce Trash Can - Trash container may not be in view |Carl Gamble Carl Gamble

2015-07-15 00:00 |Courtesy Notice |2015-07-13 00:00 0) Vishwanath 1801 Real Catorce Trash Can - Trash container may not be in view |Carl Gamble Carl Gamble

2015-08-11 00:00 |2nd 2015-08-10 00:00 0] Vishwanath 1801 Real Catorce Trash Can - Trash container may not be in view |Carl Gamble Carl Gamble

2016-05-16 00:00 |Courtesy Notice /2016-05-13 00:00 0} Zhou & Fenglin Du 2105 Real Catorce Landscape - Yard maintenance needed - Please |Carl Gamble Carl Gamble
mow/edge/trim as needed

2016-05-25 00:00 |Courtesy Notice [2016-05-23 00:00 O|Lai 2204 Real Catorce Carl Gamble Carl Gamble

2016-05-25 00:00 |Courtesy Notice |2016-05-23 00:00 O|Esch 4000 Preservation Cove =| Trash Can - Trash container may not be in view |Carl Gamble Carl Gamble

2017-03-22 00:00 | 1st 2017-03-20 00:00 0|Marawi 2005 Real Catorce Landscape - Yard maintenance needed. Carl Gamble Carl Gamble

2017-04-05 00:00 | 1st 2017-04-03 00:00 0|Zhou & Fenglin Du 2105 Real Catorce Landscape - Yard maintenance needed - Please |Cameron McDonald |Carl Gamble
mow/edge/trim as needed

2017-04-11 00:00 | ist 2017-04-11 00:00 0|Gullapalli 2009 Cerca Viejo Way Parking - Excessive parking in street is not Carl Gamble Carl Gamble
allowed.

2017-04-11 00:00 | 1st 2017-04-11 00:00 0}Gullapalli 2009 Cerca Viejo Way Parking - Excessive parking in street is not Carl Gamble Carl Gamble
allowed.

 

 

 

 

 

 

 

 

 

HOA 000254

 
Case 1:20-cv-00486-XR Document 42-1 Filed 01/28/21 Page 6 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2017-08-23 00:00 |1st 2017-08-21 00:00 0)Zhou & Fenglin Du 2105 Real Catorce Trash - Trash must be kept out of view at all Carl Gamble Carl Gamble
times.
2017-12-07 00:00 |1st 2017-12-04 00:00 0}Vishwanath 1801 Real Catorce Trash Can - Trash container may not be in view |Carl Gamble Carl Gamble
2017-12-07 00:00 | 1st 2017-12-04 00:00 0|Zhou & Fenglin Du 2105 Real Catorce Trash Can - Trash container may not be in view |Carl Gamble Carl Gamble
Landscape - Yard maintenance needed - Please
5/16/2016 0:00} Courtesy Notice 5/13/2016 0:00 0|Zhou & Fenglin Du 2105 Real Catorce mow/edge/trim as needed Carl Gamble Carl Gamble
5/25/2016 0:00|Courtesy Notice §/23/2016 0:00 O}Lai 2204 Real Catorce Carl Gamble Carl Gamble
5/25/2016 0:00| Courtesy Notice 5/23/2016 0:00 O|Esch 4000 Preservation Cove _|Trash Can - Trash container may not be in view |Carl Gamble Carl Gamble
3/22/2017 0:00} 1st 3/20/2017 0:00 0|Marawi 2005 Real Catorce Landscape - Yard maintenance needed. Carl Gamble Carl Gamble
Landscape - Yard maintenance needed - Please
4/5/2017 0:00]1st 4/3/2017 0:00 0|Zhou & Fenglin Du 2105 Real Catorce mow/edge/trim as needed Cameron McDonald [Carl Gamble
Parking - Excessive parking in street is not
4/11/2017 0:00|1st 4/11/2017 0:00 0|Gullapalli 2009 Cerca Viejo Way allowed. Carl Gamble Carl Gamble
Parking - Excessive parking in street is not
4/11/2017 0:00] 1st 4/11/2017 0:00 0] Gullapalli 2009 Cerca Viejo Way allowed. Carl Gamble Carl Gamble
Trash - Trash must be kept out of view at all
8/23/2017 0:00] 1st 8/21/2017 0:00 0|Zhou & Fenglin Du 2105 Real Catorce times. Carl Gamble Carl Gamble
12/7/2017 0:00} 1st 12/4/2017 0:00 0}Vishwanath 1801 Real Catorce Trash Can - Trash container may not be in view |Carl Gamble Carl Gamble
12/7/2017 0:00] 1st 12/4/2017 0:00 0|Zhou & Fenglin Du 2105 Real Catorce Trash Can - Trash container may not be in view |Carl Gamble Carl Gamble
3/24/2018 0:00 O|Lilly 2000 Cerca Viejo Way Carl Gamble
Trash Can - Trash can/receptacle in public view
7/29/2019 0:00] Courtesy Notice 7/29/2019 0:00 0|Beago 1809 Randolph Ridge Trail }on non-trash day Derek Taylor Derek Taylor
Trash Can - Trash can/receptacle in public view
7/29/2019 0:00] Courtesy Notice 7/29/2019 0:00 0}Paull 2001 Real Catorce on non-trash day Derek Taylor Derek Taylor
Trash Can - Trash can/receptacle in public view
7/29/2019 0:00|Courtesy Notice 7/29/2019 0:00 0}]Momin 2201 Real Catorce on non-trash day Derek Taylor Derek Taylor
Trash Can - Trash can/receptacle in public view
7/29/2019 0:00|Courtesy Notice 7/29/2019 0:00 OjLai 2204 Real Catorce on non-trash day Derek Taylor Derek Taylor
Trash Can - Trash can/receptacle in public view
7/29/2019 0:00|Courtesy Notice 7/29/2019 0:00 O}Keller 2212 Real Catorce on non-trash day Derek Taylor Derek Taylor
Trash Can - Trash can/receptacie in public view
7/29/2019 0:00 | Courtesy Notice 7/29/2019 0:00 O}Pye 4001 Preservation Cove [on non-trash day Derek Taylor Derek Taylor
9/20/2019 0:00 | Courtesy Notice 9/20/2019 0:00 0|Bundrant 1805 Randolph Ridge Trail |Parking - Street parking is not permitted Derek Taylor Derek Taylor
Trash Can - Trash can/receptacle in public view
9/20/2019 0:00} Courtesy Notice 9/20/2019 0:00 0|Bundrant 1805 Randolph Ridge Trail |on non-trash day Derek Taylor Derek Taylor
Parking - Parking in unacceptable
9/20/2019 0:00|Seen 9/20/2019 0:00 0} Martin 1807 Real Catorce location/manner is not permitted. Derek Taylor Derek Taylor
Parking - Parking in unacceptable
9/20/2019 0:00|Courtesy Notice 9/20/2019 0:00 O|Beago 1809 Randolph Ridge Trail |location/manner is not permitted. Derek Taylor Derek Taylor
Parking - Parking in unacceptable
9/20/2019 0:00] Courtesy Notice 9/20/2019 0:00 O|McMurry 1811 Real Catorce location/manner is not permitted. Derek Taylor Derek Taylor
Trash Can - Trash can/receptacle in public view
9/20/2019 0:00|Courtesy Notice 9/20/2019 0:00 O|McMurry 1811 Real Catorce on non-trash day Derek Taylor Derek Taylor
9/20/2019 0:00|Courtesy Notice 9/20/2019 0:00 O}Kohli 1909 Real Catorce Landscape - Tree trimming needed Derek Taylor Derek Taylor
Landscape - Overgrown shrubs and trees must
9/20/2019 0:00]Seen 9/20/2019 0:00 0}Nunan 1913 Real Catorce be trimmed Derek Taylor Derek Taylor
Trash Can - Trash can/receptacle in public view
9/20/2019 0:00|Courtesy Notice 9/20/2019 0:00 OjLai 2204 Real Catorce on non-trash day Derek Taylor Derek Taylor
Landscape - Overgrown shrubs and trees must
9/20/2019 0:00 | Courtesy Notice 9/20/2019 0:00 0|Breedlove 2205 Real Catorce be trimmed Derek Taylor Derek Taylor
Parking - Parking in unacceptable
9/20/2019 0:00|Courtesy Notice 9/20/2019 0:00 O}Miracle 4000 Preservation Cove location/manner is not permitted. Derek Taylor Derek Taylor

 

HOA 000255

 
Case 1:20-cv-00486-XR Document 42-1 Filed 01/28/21 Page 7 of 14

 

Parking - Parking in unacceptable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9/20/2019 0:00] Courtesy Notice 9/20/2019 0:00 0|Copeland 4005 Preservation Cove location/manner is not permitted. Derek Taylor Derek Taylor
Parking - Parking in unacceptable
9/20/2019 0:00|Courtesy Notice 9/20/2019 0:00 0|Gullapalli 2009 Cerca Viejo Way location/manner is not permitted. Derek Taylor Derek Taylor
Parking - Parking in unacceptable
9/20/2019 0:00] Courtesy Notice 9/20/2019 0:00 O|Dukes 2013 Cerca Viejo Way location/manner is not permitted. Derek Taylor Derek Taylor
Parking - Parking in unacceptable
9/20/2019 0:00|Courtesy Notice 9/20/2019 0:00 0|Date 2020 Cerca Viejo Way location/manner is not permitted. Derek Taylor Derek Taylor
Landscape - Tree trimmings/debris must be
9/20/2019 0:00] Courtesy Notice 9/20/2019 0:00 0}Zhou & Fenglin Du 2105 Real Catorce removed Derek Taylor Derek Taylor
Parking ~- Parking in unacceptable
9/20/2019 0:00] Courtesy Notice 9/20/2019 0:00 0}Momin 2201 Real Catorce location/manner is not permitted. Derek Taylor Derek Taylor
Trash Can - Trash can/receptacie in public view
9/20/2019 0:00|2nd 9/20/2019 0:00 O|Momin 2201 Real Catorce on non-trash day Derek Taylor Derek Taylor
Parking - Parking in unacceptable
9/20/2019 0:00 9/20/2019 0:00 O}Lai 2204 Real Catorce location/manner is not permitted. Derek Taylor Derek Taylor
10/8/2019 0:00|Courtesy Notice 10/8/2019 0:00 O|Blaydon & Cynthia Gorczyca__|2005 Cerca Viejo Way Landscape - Recovery of turf is required. Derek Taylor Derek Taylor
10/8/2019 0:00| Courtesy Notice 10/8/2019 0:00 0}Zhou & Fenglin Du 2105 Real Catorce Landscape - Recovery of turf is required. Derek Taylor Derek Taylor
10/8/2019 0:00] Courtesy Notice 10/8/2019 0:00 O|Momin 2201 Real Catorce Landscape - Recovery of turf is required. Derek Taylor Derek Taylor
10/8/2019 0:00] Courtesy Notice 10/8/2019 0:00 O}Lai 2204 Real Catorce Landscape - Recovery of turf is required. Derek Taylor Derek Taylor
Landscape - Overgrown shrubs and trees must
10/18/2019 0:00|Courtesy Notice | 10/18/2019 0:00 0|Danson 1800 Randolph Ridge Trail _|be trimmed Derek Taylor Derek Taylor
Landscape - Overgrown shrubs and trees must
10/18/2019 0:00|Courtesy Notice | 10/18/2019 0:00 O}Tang & Yingfeng Chen 1804 Randolph Ridge Trail |be trimmed Derek Taylor Derek Taylor
Trash Can - Trash can/receptacle in public view
10/18/2019 0:00|Courtesy Notice | 10/18/2019 0:00 0} Gullapallli 2009 Cerca Viejo Way on non-trash day Derek Taylor Derek Taylor
10/18/2019 0:00|Courtesy Notice | 10/18/2019 0:00 0|Stephens 2200 Real Catorce Parking - Street parking is not permitted Derek Taylor Derek Taylor
10/18/2019 0:00|Courtesy Notice | 10/18/2019 0:00 O}Mamin 2201 Real Catorce Parking - Street parking is not permitted Derek Taylor Derek Taylor
10/18/2019 0:00|Seen 10/18/2019 0:00 0} Miracle 4000 Preservation Cove Parking - Street parking is not permitted Derek Taylor Derek Taylor
Improvement - Architectural control approval is
10/15/2019 0:00|Courtesy Notice | 10/15/2019 0:00 0}Zhou & Fenglin Du 2105 Real Catorce required for any modification or alteration. Concerned Neighbor | Alice English
10/25/2019 0:00 10/25/2019 0:00 0|Danson 1800 Randolph Ridge Trail Concerned Neighbor |Alice English
Unsightly Condition - Unsightly articles left in
14/1/2019 0:00|Courtesy Notice 11/1/2019 0:00 0|Beago 1809 Randolph Ridge Trail | view. Derek Taylor Derek Taylor
11/1/2019 0:00] Courtesy Notice 11/1/2019 0:00 Q}Laessig 1905 Real Catorce Boat/Trailer/RV - Boatftrailer may not be in view [Derek Taylor Derek Taylor
Trash Can - Trash can/receptacle in public view
11/1/2019 0:00| Courtesy Notice 11/1/2019 0:00 0}Nunan 1913 Real Catorce on non-trash day Derek Taylor Derek Taylor
Property Maint/Repairs - General property
11/1/2019 0:00] Courtesy Notice 11/1/2019 0:00 0}Suman 2017 Real Catorce maintenance/repairs needed. Derek Taylor Derek Taylor
Trash Can - Trash can/receptacle in public view
11/1/2019 0:00] 3rd 11/1/2019 0:00 0}Momin 2201 Real Catorce on non-trash day Derek Taylor Derek Taylor
Improvement - Architectural control approval is
11/1/2019 0:00] Courtesy Notice 11/1/2019 0:00 0}Keller 2212 Real Catorce required for any modification or alteration. Derek Taylor Derek Taylor
Trash Can - Trash can/receptacle in public view
11/15/2019 0:00|2nd 11/15/2019 0:00 O|MeMurry 1811 Real Catorce on non-trash day Derek Taylor Derek Taylor
Trash Can - Trash can/receptacle in public view
11/15/2019 0:00 ]4th 11/15/2019 0:00 0}Momin 2201 Real Catorce on non-trash day Derek Taylor Derek Taylor
Landscape - Tree trimmings/debris must be
11/15/2019 0:00|Courtesy Notice | 11/15/2019 0:00 0| Breedlove 2205 Real Catorce removed Derek Taylor Derek Taylor
Trash Can - Trash can/receptacle in public view
11/15/2019 0:00} 2nd 11/15/2019 0:00 0} Keller 2212 Real Catorce on non-trash day Derek Taylor Derek Taylor
12/12/2019 0:00]Courtesy Notice 42/5/2019 0:00 0|Date 2020 Cerca Viejo Way Alice English
12/12/2019 0:00|Courtesy Notice 12/5/2019 0:00 0|Blaydon & Cynthia Gorczyca__ [2005 Cerca Viejo Way Concemed Neighbor |Alice English
12/12/2019 0:00} Courtesy Notice 12/5/2019 0:00 0} Gullapalli 2009 Cerca Viejo Way Concerned Neighbor [Alice English
12/12/2019 0:00| Courtesy Notice 12/5/2019 0:00 0}Pfluger 2016 Cerca Viejo Way Concerned Neighbor |Alice English
12/12/2019 0:00|Courtesy Notice 12/5/2019 0:00 0}Zhou & Fenglin Du 2105 Real Catorce Concerned Neighbor |Alice English

 

 

 

 

 

 

 

 

 

HOA 000256

 
Case 1:20-cv-00486-XR Document 42-1 Filed 01/28/21 Page 8 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12/12/2019 0:00|Courtesy Notice 12/5/2019 0:00 0|Momin 2201 Real Catorce Concerned Neighbor | Alice English
12/12/2019 0:00] Courtesy Notice 12/5/2019 0:00 O|Lai 2204 Real Catorce Concerned Neighbor |Alice English
Trash Can - Trash can/receptacle in public view
12/13/2019 0:00] 3rd 12/13/2019 0:00 0|Keller 2212 Real Catorce on non-trash day Joe Gaines Joe Gaines
12/13/2019 0:00|Courtesy Notice | 12/13/2019 0:00 0|Danson 1800 Randolph Ridge Trail |Parking - Street parking is not permitted Joe Gaines Joe Gaines
12/13/2019 0:00|Courtesy Notice | 12/13/2019 0:00 0}Gullapalli 2009 Cerca Viejo Way Parking - Street parking is not permitted Joe Gaines Joe Gaines
12/13/2019 0:00|Courtesy Notice | 12/13/2019 0:00 0|Date 2020 Cerca Viejo Way Parking - Street parking is not permitted Joe Gaines Joe Gaines
12/13/2019 0:00/Courtesy Notice | 12/13/2019 0:00 0|Marshall 2100 Cerca Viejo Way Parking - Street parking is not permitted Joe Gaines Joe Gaines
12/13/2019 0:00 12/13/2019 0:00 0|Mankey 2104 Cerca Viejo Way Parking - Street parking is not permitted Joe Gaines Joe Gaines
12/13/2019 0:00|Courtesy Notice | 12/13/2019 0:00 0|Zhou & Fenglin Du 2105 Real Catorce Parking - Street parking is not permitted Joe Gaines Joe Gaines
12/13/2019 0:00|Courtesy Notice | 12/13/2019 0:00 O}Lai 2204 Real Catorce Parking - Street parking is not permitted Joe Gaines Joe Gaines
12/13/2019 0:00|Courtesy Notice | 12/13/2019 0:00 0|Shang 2208 Real Catorce Parking - Street parking is not permitted Joe Gaines Joe Gaines
Trash Can - Trash can/receptacle in public view
12/13/2019 0:00|Courtesy Notice | 12/13/2019 0:00 0[Tang & Yingfeng Chen 1804 Randolph Ridge Trail jon non-trash day Joe Gaines Joe Gaines
Trash Can - Trash can/receptacle in public view
12/13/2019 0:00) 3rd 42/13/2019 0:00 O| McMurry 1811 Real Catorce on non-trash day Joe Gaines Joe Gaines
Trash Can - Trash can/receptacle in public view
12/13/2019 0:00/5th 12/13/2019 0:00 0|Momin 2201 Real Catorce on non-trash day Joe Gaines Joe Gaines
Parking - Parking in unacceptable
2/7/2020 0:00|2nd 2/7/2020 0:00 0|Dukes 2013 Cerca Viejo Way location/manner is not permitted. Joe Gaines Joe Gaines
Parking - Parking in unacceptable
2/7/2020 0:00|2nd 2/7/2020 0:00 0|Date 2020 Cerca Viejo Way location/manner is not permitted. Joe Gaines Joe Gaines
Parking - Parking in unacceptable
2/7/2020 0:00} Courtesy Notice 2/7/2020 0:00 0|Mankey 2104 Cerca Viejo Way location/manner is not permitted. Joe Gaines Joe Gaines
Parking - Parking in unacceptable
2/7/2020 0:00] Courtesy Notice 2/7/2020 0:00 0|Dinsmoor 2105 Cerca Viejo Way location/manner is not permitted. Joe Gaines Joe Gaines
Parking - Parking in unacceptable
2/7/2020 0:00] Courtesy Notice 2/7/2020 0:00 0|Stephens 2200 Real Catorce location/manner is not permitted. Joe Gaines Joe Gaines
Parking - Parking in unacceptable
2/7/2020 0:00|2nd 2/7/2020 0:00 0|Momin 2201 Real Catorce location/manner is not permitted. Joe Gaines Joe Gaines
3/2/2020 0:00|Courtesy Notice 3/1/2020 0:00 0|Zhou & Fenglin Du 2105 Real Catorce General - Please note the following issues: Concerned Neighbor |Alice English

 

 

 

 

 

 

 

 

HOA 000257

 
Case 1:20-cv-00486-XR Document 42-1 Filed 01/28/21 Page 9 of 14

Exhibit B — Meeting minutes
Case 1:20-cv-00486-XR Document 42-1 Filed 01/28/21 Page 10 of 14 ~

Parkstone Property Owner’s Association, Inc
Date: March 3, 2020
Location: Las Cimas Office Park Bldg IV, Suite 125
900 S Capital of Texas Hwy
Austin, TX 78746

Board Meeting

1. Call to Order: 7:02 pm

Board Members Present: Brian Pye, Chris Copeland, Jason Paull, Wendy Chen
The property manager Alice English in attendance along with Connie, lawyer.
Approved meeting minutes for Dec 4, 2019

Board agreed to approve financials

ao OP

bo

Gate Codes /New Business

a, Discussed vendor codes with limited access, possible daytime and nighttime
codes that changed monthly for security purposes

b. Possible Individual codes per household was proposed by homeowner

Reports can be used to track excessive use/ violators

d. Association reserves the right to change codes due to excessive use

9

3. Street parking enforcement

a. Leaving the community restarts the clock

b. Responsibility of homeowners to bring the infraction to the attention of the board
or property manager so it can be acied upon when reported.

c, Suggested homeowners have cameras to use as evidence to prove infractions.
Sober House concerns

e. Discussed the use of stickers for residents to use on their vehicles, or registering
each vehicle with license plate

4. Enforcement Policy amendment(Exhibit A and Exhibit B)
a. Jason made motion to approve, Chris 2"° the motion and board was all in favor to
approve

b. Chapter 209 letter to be sent to Sober House once amendment is recorded.

Meeting adjourned at 8:12pm

HOA 000243
Case 1:20-cv-00486-XR Document 42-1 Filed 01/28/21 Page 11 of 14 ~~~

Parkstone Property Owner’s Association, Inc
Date: September 28, 2020
Zoom meeting
Board Meeting Minutes

1. Call to Order

The meeting was called to order at 6:40 pm

b. Board Members Present: Brian Pye, Chris Copeland, Jason Paull, Wendy Chen,
and Steve Marshall

c. The property manager Alice English is in attendance

fo

2. Approve Previous Meeting Minutes
a, Meeting minutes for Mar 3, 2020 meeting were approved

Financials

had

a, 2021 draft budget reviewed. Additional work required to separate and forecast
legal fees.

4, Old Business
a. None
5. New Business

a. Fine protocol adoption. The board adopted the following resolution as moved by
Brian Pye, seconded by Chris Copeland, and unanimously agreed.

The rules of the association establish a standard fine schedule and allow the
board to depart from that schedule by resolution. The standard schedule
includes fines increasing incrementally for ongoing violations. The board hereby
determines that fines will be capped at $300/violation (with, as stated in the rules,
each instance of / day of the violation being a separate violation) and will not be
incrementally increased past $300 for ongoing violations without further vote of
the board. This cap shail apply to all violations unless otherwise expressly
approved by the board.

6. Executive Session
a. The board discussed delinquencies and violations

7. Meeting adjourned at 7:36 pm

HOA 000244

 
Case 1:20-cv-00486-XR Document 42-1 Filed 01/28/21 Page 12 of 14

Exhibit C — 2014 parking violation
issues with Zhou
Case 1:20-cv-00486-XR Document 42-1 Filed 01/28/21 Page 13 of 14

Carl Gamble

 

TT
From: Deepak Kulkarni <deepak.sujata@gmail.com>
Sent: Wednesday, October 01, 2014 11:23 AM
To: Parkstone Poa; Carl Gamble; Brian Pye
Subject: Cars on the street

Carl,

A couple of residents (including Brian Pye) have complained about this ongoing issue. The new rental residents
in the house "2105 Real Catorce Dr" (owners ZHOU LING & FENGLIN DU) park cars on the street always.

There are atleast 2 cars on the street at any given time.

Please send them a notification to park cars in their driveway.

Thanks,
Deepak

HOA 000193
Case 1:20-cv-00486-XR Document 42-1 Filed 01/28/21 Page 14 of 14

Parkstone POA

c/o Goodwin Management, Inc.
11149 Research Blvd. Suite 100, Austin TX 78759-5227

Office (512) 502-7517

October 1, 2014 UnitKey: 91457
VIB: 464884

Ling Zhou and Fenglin Du
2105 Real Catorce

Austin, TX 78746

RE: (ist violation - 2105 Real Catorce
Violation Date - 9/30/2014; Fine Assessed: $0.00
Property Inspected by Board of Directors

Dear Homeowner:

As the owner of the above captioned property it is your responsibility to comply with the Conditions, Covenants, and
Restrictions (CCR's) and rules and regulations concerning the association. Please accept this letter as a friendly reminder
that you are in violation of the CCR’s and/or rules and regulations as follows:

Parking - Excessive parking in street is not allowed.

Comments: PARK IN YOUR DRIVEWAY AND NOT ON THE HOA'S STREET

The Board, acting on behalf of all the owners, sets the policy to enforce the CCR's and rules and regulations in order to
preserve and enhance property values.

Your cooperation in curing any existing violations and preventing future violations is greatly appreciated.

on Behalf of the Board of Directors of Parkstone POA,

Cant Gaulle

Carl Gamble, Property Manager
direct office line (612) 502-7517
email: Carl. Gamble@goodwintx.com

The following information is required by law: As the property owner you are entilled fo a reasonable period of time to cure
this violation if the association has not notified you of the same or a similar violation within the past 6 months in order to
avoid any fines or any suspension of your rights as an association member. if this violation, or a similar type of violation,
has occurred in the past six months, you may be liable for fines. If a fine has been assessed, it is noted in this letter. You
may request a hearing before the Board to discuss and verify facts and resolve the matter in issue. Your wntten request
for a hearing must be submitied within 30 days of your receipt of this letter. Any such hearing will take place within 30
days following the date your request is received by the Board. In the event an attomey is retained to enforce compliance
or the collection of any money due to the association, you will be responsible for the payment of atiomey's fees and/or
costs of colfection after the expiration of 30 days of the date you receive this letter if no hearing has been requested, or
immediately after any such hearing provided the Board does not waive the fine(s). Owners may have special nighis or
relief related to the violation under federal law, including the Service Members Civil Relief Act (50 USC app. Section 507
et seq) if a homeowner is on active military duty. Please notify us immediately if you are a Service Member.

HOA 000194
